CAHIER DES CHARGES- TYPE
RELATIF À LA PRODUCTION ET AUX MONTANTS DES TR:
DE RECHERCHE ET D'EQUIPEMENT MINIMA DEVANT E
REALISES PAR LE TITULAIRE D'UNE CONCESSION D'EXPLOITÀ
DE SUBSTANCES MINERALES CLASSEES « MINES »

DR TT

Î

3

va)

Fr

Article premier : Objet du cahier des charges- type

Le Présent cahier des charges-type prévu par le Code Minier promulgué par la loi N°
2003-30 du 28 Avril 2003 et notamment son article 44 vise à fixer les clauses et
conditions générales relatives à l’octroi d’une concession d’exploitation de substances
minérales classées « Mines » et à la production et aux montants des travaux de
recherche et d’équipement minima que (la Société «Les Carrières de Mestawa »,
SARL, M.f. : 1110949SAM000, RC : B0812 166 2009, size Route Sidi Mansour Km
1,5 Poudrièrel- Chez SOTUMAB, BP 138-3018 Sfax-Tunisie) ci-après désigné par le
terme le «SLCM », sera tenu d’effectuer à l’intérieur du périmètre de la concession
d’exploitation dite (El HANA), tel que défini à l’article 2 du présent cahier.

Art. 2. Délimitation du périmètre de la concession d’exploitation

La concession visée à l’article premier du présent cahier des charges est délimitée
AT x 112 . 2 .
comme suit et comporte (2) périmètres élémentaires de 4Km° chacun soit une
« 2
superficie globale de 800hectares= 8 000 000m°.

Sommets N° des repères
1 378.366
2 380.366
5: 380.362
4 378.362
1 378.366

Art. 3 .- Obligation de travaux minima

le Titulaire s'engage à exécuter, sur le site de sa concession, le programme minimum
des travaux de recherche, d’infrastructure minière et d’équipement tel que fixé aux
articles 4 et 5 du présent cahier des charges , sous peine d’être considéré comme
n’ayant pas honoré ses engagements.

Art. 4.- Exécution des Travaux minima

Le Titulaire est tenu d’exécuter, à l’intérieur du périmètre de sa concession
d’exploitation, les travaux minima nécessaires pour assurer l'exploitation et la
production et honorer les engagements prévus à l’article 5 du présent cahier des charges.
Ces travaux auxquels est consacrée une enveloppe minimale de deux millions trois
cent milles dinars (2 300 000DT) consistent en :

1

DESIGNATION

MONTANT - |\
CHAN

administration, atelier d’entretien et hangar pour engins)

Aménagement des pistes et des accès 200 000.000 Sf
Travaux de découverture et de terrassement 300 006,01
Construction des utilitaires de la mine (poste de contrôle, | 1 100 000

Préparation des sites: ouverture des fronts de taille et | 200 000,000
préparation des plates-formes et des accès aux fronts

Travaux de réhabilitation des sites d’extraction au fur et à | 100 000,000
mesure de l’avancement des travaux d’exploitation

Protection de l’environnement et Plan de Gestion | 400 000,000
Environnemental et suivi des travaux

TOTAL 2 300 000

Art. 5.- Engagements minima du Titulaire

Le Titulaire s’engage dans le cadre de la concession d’exploitation

. Extraire annuellement un tonnage fixé à 300 000Tonnes de gypse

à ce qui suit :

rut.

. Investir un montant global de 2 958 000 DT pour l’acquisition de matériels et

d’équipements nécessaires à l’exploitation et la production, détaillé comme suit :
Désignation Type Quant. | Référence Capacité | Coût (DT)
Camion de roche GBH 05 - 25 Tonnes 750 000
Pelle hydraulique Libherr 3 R 924 25 Tonnes
sur chenilles avec Doosan SOLAR 300 630 000
brise de roche à LCV
godet et flèche brise
roche |
Crawlers : Foreuse | CMTM
Ingersol 07 LMI00YD |7 Bars 105 000
90
Chargeuse sur pneu | Volvo 06 900 000
Trax Doosan L120F
Tracteur citerne MF290 02 85N2 70 000
Concasseur Mâchoire à 01 Mâchoire à | 20Tonnes/h 400 000
percussion percussion
Accessoires :
Marteau piqueur 103 000
compresseur Atlas Copco |2
Groupe électrogène
TOTAL 2 958 000

. Poursuivre les travaux de recherche à l’intérieur du périmètre de la concession dans
les limites de Trois pour cent (3%) du chiffre d'affaire (1 278 328,240DT = équivalent
prix de vente par an); soit : 38 349,847 DT afin de renouveler les réserves.

Art.6.- Documentation fournie par l'Autorité Concédante

En plus de la possibilité d’accéder aux banques des données nationales en matiège-de
géologie et d’exploitation minière prévue à l’article 93, l’autorité concédante foufnit # au
Titulaire la documentation qui se trouve en sa possession concernant notamment/: /

- le cadastre et la topographie,

- la géologie générale de la Tunisie,

- _ l’hydrologie et l’inventaire des ressources hydriques,
- les mines.

Cependant l'Autorité Concédante ne doit pas fournir des renseignements touchant à la
Défense Nationale ou des renseignements fournis par les Titulaires des concessions
d’exploitation en cours de validité et dont la divulgation à des tiers ne peut être faite
qu'avec l’accord des intéressés.

Art. 7.-Exploitation méthodique du gisement

Le Titulaire est tenu de conduire toutes les opérations d’exploitation avec diligence
selon les règles techniques en vigueur ou à défaut d'une réglementation appropriée,
suivant les saines pratiques admises dans l'industrie minière internationale, en vue d’une
exploitation rationnelle des ressources naturelles découvertes à l’intérieur du
périmètre de sa concession.

Tout changement important apporté au schéma initial annexé au plan du
développement doit être immédiatement porté à la connaissance de l’autorité
concédante.

Art. 8.- Utilisation des équipements et de l'outillage publics existants

Le Titulaire est admis à utiliser, dans la recherche et l’exploitation, tous les
équipements et outillages publics existants, suivant les dispositions, conditions et tarifs
prévus par la législation en vigueur et sur un pied de stricte égalité avec les autres
usagers.

Art. 9.-Installations complémentaires

Lorsque le Titulaire justifie avoir besoin, pour développer son activité de recherche et
d'exploitation des substances minérales, de compléter l’équipement et l'outillage public
existant, ou d'exécuter des travaux présentant un intérêt public général , il devra en
informer l'Autorité Concédante.

Le Titulaire doit appuyer sa demande d'une note justifiant la nécessité desdites
installations, et d'un projet précis de leur réalisation.

L'exécution de ces travaux reste soumise à l'approbation de l'Autorité Concédante.

Art. 10.- Durée des autorisations et des concessions

Les concessions et les autorisations d'occupation du domaine public ou du domaine
privé de l’Etat ou de l’utilisation de l’outillage public, seront accordées au Titulaire
pour la durée de validité de la concession d’exploitation et ce, conformément à la
législation et à la réglementation en vigueur.

Les autorisations et concessions visées au premier paragraphe du présent article donnent
lieu au versement par le Titulaire des droits d'enregistrement, taxes et redevances
applicables au moment de leur octroi.

Art, 11.- Re du domaine hotes maritime

vigueur relative à l'occupation du domaine public maritime, l'acquisition , à. ses féäis,
d'un poste d'embarquement pour permettre le chargement des substances \minérak
provenant de la concession ainsi que d'une surface de terre-plein RES
l'aménagement d'installations de transit ou de stockage.

Art. 12.- Réseaux publics de distribution des eaux

L'Autorité Concédante facilite au Titulaire, s'il le demande, la souscription à des
polices d'abonnement temporaires ou permanentes aux réseaux publics de
distribution de l'eau potable ou industrielle, dans la limite de ses besoins légitimes,
et dans la limite des débits dont ces réseaux peuventt disposer et ce, conformément
aux dispositions du Code des Eaux .

Les abonnements seront consentis suivant les clauses, conditions générales et tarifs en
vigueur.
Les branchements sont établis sur la base de projets approuvés par les services du
ministère chargé des eaux à la demande du Titulaire et à ses frais , suivant les clauses et
conditions techniques applicables aux branchements dans ce domaine.

Art.13.- Dispositions applicables aux voies ferrées

Le Titulaire, pour la desserte de ses chantiers, de ses dépôts et de ses postes
d'embarquement, peut aménager, à ses frais, des embranchements de voies ferrées
particuliers et les raccorder aux réseaux ferrés publics.

Les projets de réalisation de ces embranchements seront établis par le Titulaire
conformément aux conditions de sécurité et aux conditions techniques applicables aux
réseaux publics tunisiens. Ces projets sont approuvés par l’Autorité Concédante après
enquête parcellaire.

L’Autorité Concédante se réserve le droit de modifier les tracés proposés par le
Titulaire, pour tenir compte des résultats de l’enquête parcellaire et pour raccorder au
plus court et selon les règles de l’art les installations du Titulaire aux réseaux publics.

Art.14.- Dispositions applicables aux centrales électriques

Les centrales électriques installées par le Titulaire et ses réseaux de distribution
d’énergie sont considérés comme des dépendances légales de la concession et sont
assujettis à toutes les réglementations et à tous les contrôles appliqués aux installations
de production et de distribution d'énergie similaires.

le Titulaire produisant de l’énergie électrique pour l’alimentation de ses chantiers peut
céder au prix de revient tout excédent d’énergie par rapport à ses besoins propres à un
organisme désigné par l’Autorité Concédante.

Art.15.- Obligation de maintenir les ouvrages en bon état

le Titulaire est tenu, jusqu’à la fin de la concession, de maintenir les bâtiments , les
ouvrages de toute nature, les installations minières et leurs dépendances légales en bon

état et d'exécuter en particulier les travaux d’entretien des puits d’extraction dW
venant, des travers-banc, des installations de pompage des eaux d’exhaure etc. .

Art.16.- Contrôle et visites techniques

le Titulaire est soumis au contrôle et à la surveillance exercés par les services
compétents du Ministère chargé des Mines suivant les dispositions prévues par le Code
Minier.

Art.I7.- Utilisation des matériels et matériaux Tunisiens

Le Titulaire est tenu de favoriser l’utilisation des matériels et des matériaux produits en
Tunisie, des services d’entreprises ou de sous-traitants de nationalité tunisienne tant que
les prix, la qualité et les délais de livraison offerts demeurent équivalents aux offres
étrangères.

En outre, le Titulaire est tenu, conformément aux dispositions de l’article 75 du Code
Minier, d'employer en priorité les tunisiens.

Art.18.- Défense Nationale et Sécurité du Territoire

Le Titulaire est tenu de se soumettre aux mesures que prennent les autorités civiles ou
militaires en matière de Défense Nationale et de Sécurité du Territoire conformément à
la réglementation en vigueur.

Art.19.- Unités de mesure

Les renseignements, chiffres, relevés, cartes et plans qui seront fournis à l’Autorité
Concédante doivent être formulés en des unités de mesure et des échelles agréées par
elle.

Toutefois, à l'intérieur de ses services, le Titulaire peut utiliser tout autre système de
mesure sous réserve de tenir les données à la disposition de tout demandeur officiel
dans une formulation convertie au système métrique.

Art. 20.- Cartes et plans

Les cartes et plans fournis par le Titulaire doivent être dressés en utilisant les fonds de
cartes ou de plans du service topographique tunisien, ou en utilisant les fonds de cartes
ou de plans établis par d'autres services topographiques à condition qu’ils soient agréés
par l’Autorité Concédante.

A défaut, et après que le Titulaire se soit concerté avec l’Autorité Concédante et le
service topographique concerné, ces cartes et plans pourront être établis par les soins et
aux frais du Titulaire, aux échelles et suivant les procédés les mieux adaptés à l'objet
recherché.

Ces cartes et plans seront dans tous les cas rattachés aux réseaux de triangulation et de
nivellement généraux de la Tunisie.

Art.21.- Responsabilité du Titulaire vis-à-vis des tiers

Le Titulaire est tenu de contracter des assurances de responsabilité civile contre les
risques d’atteintes aux biens d’autrui et aux tiers du fait de son activité.

Le Titulaire reste responsable pendant cinq ans de tous dommages qui seraient reconnus
provenir de son exploitation de la Mine. Ledit délai ne s’applique pas aux dommages
résultant des accidents du travail et des maladies professionnelles lesquels demeurent
régis par la législation en vigueur.

Art.22.- Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent Cahier des
Charges, s'il justifie que le manquement aux dites obligations est motivé par un cas de
force majeure et ce, conformément aux dispositions du Code Minier.

Est considéré comme cas de force majeure tout évènement extérieur présentant un
caractère à la fois imprévisible et irrésistible empêchant la partie qui en est affectée
d’exécuter tout ou partie des obligations mises à sa charge par le Cahier des Charges
tels que :

1- tous phénomènes naturels y compris les inondations, incendies, tempêtes,
foudres, glissements de terrain ou tremblements de terre dont l’intensité est
inhabituelle au pays ;

2- guerres, révolutions, révoltes, émeutes et blocus ;
3- grèves à l’exception de celles du personnel du Titulaire;
4- restrictions gouvernementales.

Les retards dûs à un cas de force majeure n’ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à une prolongation d’égale durée de la
validité de la concession d’exploitation sur laquelle ces retards se sont produits.

Art.23.- Arbitrage

Tout différend relatif à l’application du présent cahier des charges entre l’Autorité
Concédante et le Titulaire sera tranché à l’amiable. A défaut de règlement amiable dans
un délai ne dépassant pas un mois, le différend est porté devant la justice conformément
à la réglementation en vigueur.

Dans le cas où le Titulaire est de nationalité étrangère, le différend peut être soumis à
l’arbitrage.

Je, soussigné, reconnais avoir pris connaissance de
toutes les dispositions et conditions prévues par le présent
cahier des charges et m’engage en vertu d’elles.

Fait à Tunis le, 24102] 2041.

Légalisation de s

